Case 7:19-mj-10756-UA Document 2 Filed 11/15/19 Page 1 of 6

mst A
Approved: SS ORIGINAL

BENJAMIN A. GIANFORTI/CHRISTOPHER BRUMWELL
Assistant United States Attorneys

 

Before: HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

—- -—- -—- ~ ~ ~~ ne mw enw me Ke me He KX x
UNITED STATES OF AMERICA SEALED COMPLAINT
= Woo Violations of
: 21 U.S.C. §§ 841 (a) (1),
WILLIAM HARDEE, a/k/a “Migo,” 841 (b) (1) (B} and (b} (1) (C)
Defendant. COUNTIES OF OFFENSE:
: WESTCHESTER, BRONX
ee i a a a a a a ea a ea i xX

(Amy lotse

SOUTHERN DISTRICT OF NEW YORK, ss.:

JOHANNA SANTOS, being duly sworn, deposes and says
that she is a Task Force Officer with the Drug Enforcement
Administration, and charges as follows:

COUNT ONE

1, On or about June 28, 2017, in the Southern
District of New York, WILLIAM HARDEE, a/k/a “Migo,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance.

2. The controlled substance that WILLIAM HARDER,
a/k/a “Migo,” the defendant, distributed and possessed with
intent to distribute contained a detectable amount of cocaine,
in violation of 21 U.S.C. § 841(b) (1) (c).

(Title 21, United States Code, Sections 812, 841{(a)(1), and
841 (bb) (1) (C).)

COUNT TWO

3. On or about July 19, 2017, in the Southern
District of New York, WILLIAM HARDEE, a/k/a “Migo,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance.

 
Case 7:19-mj-10756-UA Document 2 Filed 11/15/19 Page 2 of 6

4, The controlled substance that WILLIAM HARDEE,
a/k/a “Migo,” the defendant, distributed and possessed with
intent to distribute was 28 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in
violation of 21 U.S.C. § 841 (b) (1) (B).

(Title 21, United States Code, Sections 812, 841{a)(1), and
841 (b) (1) (B).}

COUNT THREE

5. On or about August 31, 2017, in the Southern
District of New York, WILLIAM HARDEE, a/k/a “Migo,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance.

6. The controlled substance that WILLIAM HARDEE,
a/k/a “Migo,” the defendant, distributed and possessed with
intent to distribute was 28 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in
Violation of 21 U.S.C. § 841({b) (1) (B).

{Title 21, United States Code, Sections 812, 841(a)(1), and
841 (bb) (1) (B).)

The bases for my knowledge and the foregoing charges
are, in part, as follows:

7. T am a Task Force Officer with the Drug
Enforcement Administration (“DEA”), and I have been personally
involved in the investigation of this matter. This Affidavit is
based upon my personal participation in the investigation,
including my review of pertinent documents and recordings, my
participation in surveillance, my examination of reports and
records, and my conversations with other law enforcement
officers and other individuals. Because this Affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

8. Since in or about June 2017, I and other members
of law enforcement have been investigating WILLIAM HARDEE, a/k/a
“Migo,” the defendant, for allegedly selling narcotics in and
around Mount Vernon, New York. During the course of this

 
Case 7:19-mj-10756-UA Document 2 Filed 11/15/19 Page 3 of 6

investigation, I and other members of law enforcement conducted
three controlled purchases of cocaine and crack cocaine from
HARDEE with the assistance of a confidential informant (the
*“CI%).1 These controlled purchases took place in Westchester
County and the Bronx. Prior to each of these purchases, the CI
was searched for contraband by a member of law enforcement, and
no contraband was found.

June 28, 2017 Controlled Purchase

9, On or about June 28, 2017, I and other members of
law enforcement met with the CI at a prearranged location to
conduct a controlled purchase of cocaine from WILLIAM HARDEE,
a/k/a “Migo,” the defendant. Prior to the controlled purchase,
another member of law enforcement searched the CI and found no
contraband.

10. Thereafter, the CI was provided with
approximately $2,000 in prerecorded buy money. At approximately
2:10 PM, in the presence and at the direction of law
enforcement, contact was made with WILLIAM HARDER, a/k/a “Migo,”
the defendant, to set up a purchase of cocaine. HARDEE advised
the CI to meet him at a particular location in Mount Vernon.

The CI made his/her way to this location, which was under
surveillance by me and other members of law enforcement.

li. At approximately 2:30 PM, upon the CI’s arrival
at the location in Mount Vernon, WILLIAM HARDEE, a/k/a “Migo,”
the defendant, directed the CI to meet him at a second location
in Yonkers, New York.

12. At approximately 2:45 PM, the CI met WILLIAM
HARDEE, a/k/a “Migo,” the defendant, at the second Location in
Yonkers. Law enforcement followed the CI to the second
location. When the CI arrived, HARDEE was standing outside of a
vehicle. I and other members of law enforcement recognized
HARDEE from his picture in law enforcement records.

 

1 The CI has several drug convictions, including more than one
felony conviction. The CI has been cooperating with law
enforcement in exchange for payment, totaling approximately
$20,000 to date. Based on my involvement in this investigation
and conversations with other law enforcement officers, I can
attest that the CI is reliable and that information provided by
the CI in connection with this investigation has been
corroborated.

 
Case 7:19-mj-10756-UA Document 2 Filed 11/15/19 Page 4 of 6

13. Soon after arriving at the second location,
another law enforcement officer observed WILLIAM HARDEE, a/k/a
“Migo,” get into the rear passenger seat of the CI’s vehicle.
Based on my and other law enforcement officers’ conversations
with the CI, I know that, during the approximately five minutes
that the CI and HARDEE were inside the vehicle, the CI gave
HARDEE the $2,000 in buy money in exchange for approximately
49.645 grams of a substance. The CI later gave this substance to
members of law enforcement at a prearranged meeting location.
The substance subsequently tested positive for the presence of
cocaine pursuant to testing conducted by the Yonkers Police
Department Forensic Science Laboratory (the “Yonkers Lab”).

14. Law enforcement maintained surveillance of the
entire transaction.

July 19, 2017 Controlled Purchase

 

15. On or about July 19, 2017, I and other members of
law enforcement met with the CI at a prearranged location to
conduct a controlled purchase of crack cocaine from WILLIAM
HARDEE, a/k/a “Migo,” the defendant. Prior to the controlled
purchase, another member of law enforcement searched the CI and
found no contraband.

16. Thereafter, the CI was provided with
approximately $2,200 in prerecorded buy money. In the presence
and at the direction of law enforcement, the CI contacted
WILLIAM HARDEE, a/k/a “Migo,” the defendant, to set up a
purchase of approximately 50 grams of crack cocaine. HARDEE
advised the CI to meet him at a gas station in the Bronx.

17. At approximately 2:08 PM, the CI met with WILLIAM
HARDEE, a/k/a “Migo,” the defendant, at the gas station, which
Was under surveillance by me and other members of law
enforcement. HARDEE was driving a white Honda Accord with a
Georgia registration (the “White Honda”). I recognized HARDER
from his photo in law enforcement records and from the prior
controlled purchase.

18. Shortly after arriving at the gas station, I and
other members of law enforcement observed the CI make a hand-to-
hand transaction with WILLIAM HARDEE, a/k/a “Migo,” the
defendant. The CI later gave the substance provided to him by
HARDEE in the hand-to-hand transaction to members of law
enforcement at a prearranged meeting location. Based on testing
subsequently conducted by the Yonkers Lab, the substance weighed

 
Case 7:19-mj-10756-UA Document 2 Filed 11/15/19 Page 5 of 6

approximately 42.510 grams and tested positive for the presence
of crack cocaine.

19. Law enforcement maintained surveillance of the
entire transaction.

August 31, 2017 Controlled Purchase

20. On or about August 31, 2017, I and other members
of law enforcement met with the CI at a prearranged location to
conduct a controlled purchase of crack cocaine from WILLIAM
HARDEE, a/k/a “Migo,” the defendant. Prior to the controlled
purchase, another member of law enforcement searched the CI and
found no contraband.

21. Thereafter, the CI was provided with
approximately $2,100 in prerecorded buy money. In the presence
and at the direction of law enforcement, the CI contacted
WILLIAM HARDER, a/k/a “Migo,” the defendant, to set up a
purchase of approximately 50 grams of crack cocaine. HARDEE
advised the CI to meet him at a CVS parking lot in the Bronx. At
approximately 6:00 PM, the CI met with HARDEE at the CVS parking
lot, which was under surveillance by me and other members of law
enforcement. HARDEE was driving the White Honda. I recognized
HARDEE from his photo in law enforcement records and from the
prior controlled purchases.

22. Shortly after arriving at the CVS parking lot, I
and other members of law enforcement observed the CI make a
hand-to-hand transaction with WILLIAM HARDEE, a/k/a “Migo,” the
defendant. The CI later gave the substance provided to him by
HARDEE in the hand-to-hand transaction to members of law
enforcement at a prearranged meeting location. Based on testing
subsequently conducted by the Yonkers Lab, the substance weighed
approximately 37.800 grams and tested positive for the presence
of crack cocaine.

23. Law enforcement maintained surveillance of the
entire transaction,

 
‘

Case 7:19-mj-10756-UA Document 2 Filed 11/15/19 Page 6 of 6

WHEREFORE, the deponent respectfully requests that
WILLIAM HARDEE, a/k/a “Migo,” the defendant, be arrested and
imprisoned or bailed, as the case may be.

col k ff

JOHANN’ SANTOS
Task Force Officer
Drug finforcement Administration

Sworn to before me this
{ day of November, 2019

v

Oe
HONORABLE LISW-MARGARET SMITH
UNITED STATES/MAGISTRATE JUDGE

SOUTHERN DIST NEW YORK

q

 
